Allowable Subject Matter
Claims 1 and 3-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to independent claims 1 and 4 the combination of prior art references does not teach or fairly suggest the limitations cited within the claims.  Independent claims 1 and 4 identify the uniquely distinct features "capture plurality of data using macro focus feature from the image capturing device, wherein the plurality of data comprises data synced within a pre-defined figures, wherein the pre-defined figures comprises at least one of a unique code, a text and a metadata of previously synced data; retrieve specific data from at least one of the plurality of data associated with a wireless network; a data analyzing module operatively coupled to the data retrieving module, and configured to analyze a plurality of retrieved specific data, wherein the retrieved specific data comprises of access point Service Set Identifier (SSID), type of security protocol, and wireless security password, by an analyzing technique comprising at least one of optical character recognition (OCR) and natural language processing (NLP) in real time; an identification module operatively coupled to the data analyzing module, and configured to: identify a corresponding wireless network based on plurality of analyzed specific data; generate a command to connect with the corresponding wireless network; a configuration module operatively coupled to the identification module, and configured to: connect the image capturing device with the corresponding wireless network based on the generated command in real time; switch the image capturing device from a configuration mode to a streaming mode upon connecting to the wireless network; a notification module operatively coupled to the configuration module, wherein the notification module is configured to generate a notification for indicating the successful connection to the wireless network; and  a memory subsystem operatively coupled to the processing subsystem, and configured to store the plurality of captured data and the plurality of analyzed data, wherein the storage comprises at least one of remote storage and local storage”.
It is noted that the closest prior art, Wang (US Patent Pub. # 2016/0077422) relates to the field of data processing, and more particularly, to techniques for collaborative and synchronized photography across multiple users and devices.  Lai (US Patent Pub. #2018/0035045) relates to systems and methods to protect confidential information from unauthorized access and distribution and also relate to portable consumer devices that are embodied as, or that contain, an imaging device such as a digital camera.  Wang or Lai do not specifically teach capture plurality of data using macro focus feature from the image capturing device, wherein the plurality of data comprises data synced within a pre-defined figures, wherein the pre-defined figures comprises at least one of a unique code, a text and a metadata of previously synced data; retrieve specific data from at least one of the plurality of data associated with a wireless network; a data analyzing module operatively coupled to the data retrieving module, and configured to analyze a plurality of retrieved specific data, wherein the retrieved specific data comprises of access point Service Set Identifier (SSID), type of security protocol, and wireless security password, by an analyzing technique comprising at least one of optical character recognition (OCR) and natural language processing (NLP) in real time; an identification module operatively coupled to the data analyzing module, and configured to: identify a corresponding wireless network based on plurality of analyzed specific data; generate a command to connect with the corresponding wireless network; a configuration module operatively coupled to the identification module, and configured to: connect the image capturing device with the corresponding wireless network based on the generated command in real time; switch the image capturing device from a configuration mode to a streaming mode upon connecting to the wireless network; a notification module operatively coupled to the configuration module, wherein the notification module is configured to generate a notification for indicating the successful connection to the wireless network; and a memory subsystem operatively coupled to the processing subsystem, and configured to store the plurality of captured data and the plurality of analyzed data, wherein the storage comprises at least one of remote storage and local storage.  Therefore the application is allowable.  
As to dependent claims 3 and 5, these claims depend on allowable independent claims 1 and 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/27/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 2661
6/29/2022